Citation Nr: 0517101	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for degenerative joint disease of 
the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen service connection for left ear hearing loss.

3.  Entitlement to an increased evaluation for residuals of 
gallbladder removal, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been received to reopen service connection claims for 
degenerative joint disease of the lumbar spine and for left 
ear hearing loss, denied a rating in excess of 10 percent for 
residuals of gallbladder removal, and denied a compensable 
evaluation for right ear hearing loss.

Procedurally, the issues of service connection for 
degenerative joint disease of the lumbar spine and service 
connection for left ear hearing loss were previously decided.  
By rating decision in September 1983 the RO denied service 
connection for left ear hearing loss.  By rating decision in 
March 2000 the RO denied service connection for a low back 
condition.  To establish jurisdiction over these matters, the 
Board must first consider the issue of whether new and 
material evidence has been received to reopen the claims for 
service connection for left ear hearing loss and service 
connection for degenerative joint disease of the lumbar 
spine.  38 U.S.C.A. §§ 5108, 7104 (2002).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, issues numbered one and two before the Board are 
whether new and material evidence has been received to reopen 
the claims for service connection for left ear hearing loss 
and for service connection for degenerative joint disease of 
the lumbar spine.

During a personal hearing at the RO in May 2004, the 
veteran's testimony indicated that he was withdrawing his 
claims for service connection for a bilateral foot disorder 
and an increased evaluation for tinnitus.  (Transcript (T.) 
at pp. 1-2).  The veteran also submitted a VA Form 21-4138 to 
that effect.  Accordingly, entitlement to service connection 
for a bilateral foot disorder and an increased evaluation for 
tinnitus are no longer issues before the Board.  38 C.F.R. 
§ 20.204 (2004).

In view of the Board's grant of service connection for 
hearing loss of the left ear, this issue is intertwined with 
the claim for a compensable rating for the veteran's service-
connected hearing loss of the right ear.  The question of the 
appropriate rating for the veteran's bilateral hearing loss 
must be addressed by the RO in the first instance; 
accordingly, it is the subject of a remand appended to the 
decision below.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for residuals 
of gallbladder removal; all reasonable development necessary 
for the disposition of the appeal of this claim has been 
completed.

2.  By rating decision in September 1983, the RO denied 
service connection for left ear hearing loss; the veteran did 
not perfect an appeal.

3.  Some of the evidence submitted since the September 1983 
rating decision pertinent to the claim for service connection 
for left ear hearing loss bears directly and substantially on 
the specific matter under consideration because it is not 
cumulative and redundant and it is by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

4.  The veteran's hearing loss of the left ear pre-existed 
service but was chronically worsened during his period of 
active duty.

5.  An unappealed RO decision in March 2000 denied service 
connection for a lumbar spine condition.

6.  Some of the evidence submitted since the March 2000 
rating decision pertinent to the claim for service connection 
for a low back condition bears directly and substantially on 
the specific matter under consideration because it is not 
cumulative and redundant of previous evidence and it is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to finally decide the 
merits of the claim.

7.  The veteran's degenerative joint disease at L-1 is 
causally linked to in-service trauma.

8.  The veteran's service-connected residuals of gallbladder 
removal are manifested by mild to moderate symptoms of 
flatulence and intermittent episodes of diarrhea; they are 
not productive of stool or urge incontinence or more than 
overall moderate impairment, nor is his status-post 
cholecystectomy manifested by extraordinary or unusual 
circumstances, such as marked interference with employment or 
frequent hospitalizations.


CONCLUSIONS OF LAW

1.  The September 1983 rating decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

2.  Evidence since the September 1983 rating decision wherein 
the RO denied the claim for service connection for left ear 
hearing loss is new and material; accordingly, the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).                 

3.  Service connection for hearing loss of the left ear is 
warranted based upon aggravation of a pre-existing 
disability.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).

4.  The March 2000 rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20. 302, 20.1103 
(1999).

5.  Evidence since the March 2000 rating decision wherein the 
RO denied the claim for service connection for a low back 
condition is new and material; accordingly, the claim for 
service connection for degenerative joint disease of the 
lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).                 

6.  Service connection for degenerative joint disease at L-1 
is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of gallbladder removal have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 
7318 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in September 1999 before the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the June 2002 rating decision, the January 
2003 Statement of the Case (SOC), and the August 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that a letter was 
sent to the veteran in March 2002 that informed the veteran 
of the new law, including that VA would assist him in 
obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran before the RO decision that is the subject of this 
appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2002 letter from the 
RO provided to the appellant with the first three elements.  
Although the letter does not contain the language of the 
fourth element, it does request "enough information" so 
that VA can request all identified records, whatever the 
source.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In a binding opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  VA has 
obtained all indicated medical records available or expended 
reasonable efforts to do so.  The VA afforded the veteran a 
thorough VA medical examination that adequately addressed the 
issue of an increased rating for residuals of gallbladder 
removal.  With regard to providing examinations for service 
connection claims that have been previously decided and have 
not yet been reopened, as discussed in more detail below, 
sufficient evidence is of record to grant the claims for 
service connection for hearing loss of the left ear and a low 
back disability (degenerative changes at L-1).  Therefore, no 
further development is needed with regard to these issues.  
The only other issue on appeal, entitlement to a compensable 
rating for hearing loss in the right ear, is addressed in the 
remand below.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  
See also See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).






FACTUAL BACKGROUND

Hearing Loss

The veteran filed a claim for service connection of left ear 
hearing loss in July 1983.  As previously stated in the 
introduction, the RO denied the claim by rating decision in 
September 1983, noting that there was no evidence that the 
hearing loss disability had been aggravated in service beyond 
the normal progression of the disability.  The veteran did 
not file an appeal.

At the time of the September 1983, the record included copies 
of service medical records.  Service medical records 
reflected the results of several audiograms the veteran 
underwent in service.  In service audiograms show the 
following results in the left ear:




HERTZ



500
1000
2000
3000
4000
March 
1979

5

5

40

60

55





HERTZ



500
1000
2000
3000
4000
July 1979
5
5
40
60
55





HERTZ



500
1000
2000
3000
4000
May 1981
15
15
45
70
70







HERTZ



500
1000
2000
3000
4000
June 1983
15
10
50
70
70

Defective hearing (bilateral sensorineural type) was 
diagnosed when the veteran underwent his entrance physical 
examination in March 1979.  The pertinent diagnosis upon the 
veteran's physical examination for RAD (release from active 
duty) was high frequency hearing loss, EPTE (existed prior to 
enlistment), minor decrease since that time, NCD (not 
considered disabling).

Since the September 1983 rating decision, the RO has 
associated the following additional evidence with the file 
relating to the service connection claim for left ear hearing 
loss: treatment records from Big Horn Basin Hearing, Inc., a 
VA examination in December1999, April 2002, January 2004, 
local hearing testimony from May 2004, and VA outpatient 
records dated from March 2001 to July 2004.

Big Horn Basin Hearing, Inc., records show the veteran was 
seen in November 1994 for complaints of significant 
difficulty with speech discrimination in the presence of 
noise.  Medical history reflected a hearing loss at the time 
the veteran left military service.  His background 
information was also significant for exposure to intense 
noise levels in his current occupation post-service.  
Examination revealed the veteran presented with a severe 
sensorineural hearing loss in the upper frequency range 
bilaterally with a slightly greater impairment in his left 
ear.  The audiometric evaluation showed puretone thresholds 
of 60 decibels (dB) at 1000 Hertz (Hz), 75 dB at 3000 Hz, and 
80 dB at 4000 Hz.

On the authorized audiological evaluation in December 1999, 
pure tone thresholds for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
60
75
75

On the authorized audiological evaluation in April 2002, pure 
tone thresholds, in dB, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
65
60
LEFT
5
10
60
75
80

The four-frequency average for the right ear was 50 dB.   
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
Negative pure tone stinger responses were obtained at 4000 Hz 
and 6000 Hz in the left ear; this indicated the presence of 
an organic loss in the left ear at those frequencies.

VA outpatient records show that the veteran was fit for half-
shell hearing aids binaurally in May 2002.

On the authorized audiological evaluation in January 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
65
LEFT
15
25
65
80
85

The four-frequency average for the right ear was 53 dB.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

The veteran's hearing testimony in May 2004 indicated that 
scar tissue was noted on his left eardrum and he had a slight 
hearing loss when he entered the service.  The veteran 
believes his hearing loss increased in the service secondary 
to noise exposure.  (T. at p. 4)  



Degenerative Joint Disease (lumbar spine)

The veteran filed a claim for service connection of a low 
back condition in September 1999, which was denied by a 
rating decision in March 2000.  The RO noted that there was 
no evidence of a chronic low back disability in service, or 
continuity of symptomatology since service, or degenerative 
joint disease within one year of the veteran's discharge, or 
a medical opinion linking the veteran's in-service complaints 
to his current diagnosis.  The veteran did not appeal the 
decision.

At the time of the March 2000 rating decision, the record 
included copies of service medical records, treatment records 
from K.M., M.D., treatment records from Big Horn Basin 
Hearing, Inc., and VA examinations for two service connected 
disabilities.  

Service medical records show the veteran complained of low 
back pain on two occasions.  Notes indicate the veteran 
experienced an acute onset of low back pain in June 1981 
after picking up chains and wing locks.  On examination 
muscle spasm was observed and an irregularity in the superior 
surface of L1 with untested or questionable spurring and 
adjacent lystic/cystic lesion.  The diagnostic assessment was 
lumbar paravertebral muscle spasm.  The veteran returned one 
week later with continued complaints of back pain.  The 
assessment was muscle pain-resolving.  The plan was to use 
care when lifting and return to the clinic if acute pain 
recurs.  Clinical evaluation of the spine was found to be 
normal upon the veteran's enlistment physical examination in 
March 1979 and his RAD physical examination in June 1983.

Dr. M's records show treatment beginning in May 1997, with 
the first complaint pertaining to the low back in May 1999.  
The veteran complained of low back pain and severe pain in  
his tailbone and hips.  He reported that he had been doing 
some lifting and working on cars and vehicles around the 
house.  Following a physical examination, the assessment was 
acute sciatica/lumbar strain.  The veteran continued to be 
rechecked for several weeks, during which a MRI (magnetic 
resonance imaging) was done.  The interpretation of the MRI 
indicated degenerative changes and a Schmorl's node.  The 
assessment was degenerative joint disease and Schmorl's node 
affecting the upper end plate of L1.

Treatment records from Big Horn Basin Hearing, Inc. and the 
two VA examinations of record in March 2000 revealed no 
findings pertinent to the veteran's low back disability.

Since the March 2000 rating decision, the RO has associated 
the following additional evidence with the file relating to 
the service connection claim for degenerative joint disease 
of the lumbar spine:  VA outpatient records dated from March 
2001 to July 2004, emergency room records from United 
Regional Health Care System, and personal testimony from a 
local hearing in May 2004.

VA outpatient records show that the veteran received 
occasional treatment for exacerbation of low back pain in May 
2003.  He also presented to the emergency room for treatment 
of back spasms in June 2004.  

The veteran's hearing testimony in May 2004 indicated he 
injured his back while on the flight deck, taking wind locks 
and chains from aircraft.  He received treatment in sickbay 
and was told he had a chipped disc and could have surgery 
then or wait until he can no longer get out of bed.  He was 
placed on light duty and given medication for pain.  (T. at 
p. 2)  He had no treatment at the time of his discharge.  (T. 
at pp. 2-3)  He began having treatment post-service in the 
1990's.  (T. at p. 3)

United Regional Health Care System records show that the 
veteran presented to the emergency room in June 2004 for 
treatment of back spasms.

Residuals of Gallbladder Removal

VA outpatient records dated from March 2001 to July 2004 show 
no findings attributed to residuals of gallbladder removal.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in April 2002.  The claims file 
was unavailable.  The veteran's chief complaint was episodes 
of diarrhea that occurred 15-20 days a month.  He reported an 
upset stomach before the onset of diarrhea and stomach cramps 
prior to bowel movements.  He also stated he has a history of 
urge incontinence secondary to his diarrhea and stool 
incontinence approximately five times since 1983.  The 
veteran denied any blood or mucous in his stools and also 
denied any precipitating or alleviating factors for his 
diarrhea.  The veteran stated he was unemployed and he denied 
any limitation at home secondary to his diarrhea.  On 
examination the veteran's abdomen was soft and nontender.  
Bowel sounds were present in all quadrants with occasional 
hyperactive sounds.  The abdomen was negative for masses or 
ascites and there was no discoloration or abdominal 
distention due to adipose tissue.  There was a linear-shaped 
scar at the right upper quadrant of the abdomen approximately 
27 cm (centimeters) long and .5 cm wide.  The scar was 
negative for tenderness with soft texture.  There was no 
keloid, ulcerations, disfigurement, or functional limitation 
associated with the scar.  The diagnosis was status post 
gallbladder removal with residual of diarrhea-intermittently 
symptomatic.

The veteran underwent a C&P examination in January 2004.  The 
veteran reported gas pain and bloating on a daily basis.  He 
described the pain as sharp with average intensity being 
7/10, lasting a few seconds.  He disclosed that he is 
sometimes incontinent of stools when he is passing gas, 
approximately two to three times a week.  The veteran 
reported that eating beans was a precipitating factor for 
abdominal pain and lying down was an alleviating factor.  The 
veteran reported having an appendectomy in 1995, umbilical 
hernia repair in the mid 1990's, inguinal hernia repair at 
age 16, and a colonoscopy and removal of 12 polyps in 2003.  
On examination the veteran's abdomen was soft and negative of 
masses on palpation.  Bowel sounds were present in all four 
quadrants.  There was no guarding during palpation of the 
abdomen; there was tenderness in the right upper quadrant 
with medium to deep palpation.  The veteran had abdominal 
distension due to adipose tissue.  There was a well-healed 
surgical scar in the right upper quadrant of the abdomen.  
There were no ventral hernias.  There were no abdominal 
bruits auscultated.  The diagnosis was status post 
cholecystectomy with chronic residual of flatulence.

The veteran's hearing testimony indicated that the veteran 
had bowel movements "where it would like to tear my insides 
up."  Stool softeners were prescribed, which gave him 
diarrhea.  His medications were adjusted and he takes diet 
pills.  Now he has a bowel movement about every two to three 
days.  (T. at p. 6)

LAW AND REGULATIONS

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  The exceptions to this 
presumption are where the evidentiary assertion is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2003), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), then operates to establish when a 
hearing loss can be service connected.   Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         

The veteran's service connected residuals of gallbladder 
removal are currently evaluated as 10 percent disabling under 
Diagnostic Code 7318, which provides a noncompensable rating 
when residuals are nonsymptomatic, a 10 percent rating for 
mild symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7318 (2004).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2004).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ANALYSIS

Degenerative Joint Disease (lumbar spine)

A review of the record indicates that some of the evidence 
received since the March 2000 rating decision is new and 
material.  Evidence considered in March 2000 established that 
the veteran had been seen for complaints of low back pain 
while in service and there was X-ray evidence of an 
abnormality at L-1, but the evidence also indicated that 
there was no diagnosis of a chronic disability after service 
until approximately 16 years after the veteran's discharge 
from active duty.  The evidence received since March 2000 
includes the veteran's personal testimony and statement that 
a physician told him that he had a chipped disc and should 
have an operation immediately or wait until he could not get 
out of bed.  (T. at p. 2).  While evidence received to reopen 
a claim is presumed to be credible, the presumption does no 
apply to an evidentiary assertion that is inherently 
incredible or when the facts asserted are beyond the 
competence of the person making the assertion.  Duran, supra.  
With regard to evidentiary assertions of what a doctor told a 
layperson, the Court of Appeals for Veterans Claims has 
determined that "the connection between what a physician 
said and the layman's account of what he purportedly said," 
when filtered through a "layman's sensibilities" is 
"attenuated and inherently unreliable."  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  However, the Board finds 
that the veteran's  assertion that a physician informed him 
that he had a chipped disc is significant because there is 
service and post-service radiographic evidence of an 
abnormality involving a specific disc or vertebra, L-1.  An 
X-ray examination during service revealed an irregularity in 
the superior surface of L1 with untested or questionable 
spurring.  A post-service MRI study of the lumbar spine 
performed in recent years showed degenerative joint disease 
at the same level, L-1.  The Board finds that the veteran's 
statements, when considered with the other evidence of 
record, is new and material evidence within the meaning of 
the cited legal authority as it is consistent with the 
radiographic evidence of post-traumatic changes of a specific 
vertebra or disc space.  Accordingly, the Board finds that 
claim for service connection of degenerative joint disease of 
the lumbar spine is reopened.  

In reviewing the entire relevant evidence of record, the 
Board finds that, given the evidence of in-service back 
trauma and the specificity of both the in-service X-ray 
finding of an irregularity in the superior surface of L1 with 
questionable spurring and the post-service MRI finding of 
degenerative changes at the same vertebra (L-1), along with 
the evidence of continuity of symptomatology, the evidence is 
at least in equipoise as to whether the veteran's current 
diagnosis of degenerative joint disease at L-1 is linked to 
his back injury during service.  Accordingly, service 
connection for degenerative joint disease at L-1 is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.

Left Ear Hearing Loss

A review of the record indicates that new and material 
evidence has been received to reopen the veteran's claim for 
service connection for left ear hearing loss.  The evidence 
received since the September 1983 rating decision establishes 
that the veteran's hearing loss has increased since he 
separated from service.  While the evidence of record in 
September 1983 already demonstrated that the veteran had a 
chronic hearing loss disability in his left ear (Hensley, 
supra), some of the additional evidence in question tends to 
support the veteran's claim that such hearing loss was 
worsened during service or at least worse than when he 
entered active duty.  The pivotal issue was and still is 
whether the veteran's left ear hearing loss was aggravated by 
service, which is a question of medical etiology that 
requires competent medical evidence.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).   The in-service audiological examinations show some 
increase in hearing loss of the left ear at the 3000 and 4000 
Hertz level, albeit slight in degree, and the post-service 
evidence confirms a higher degree of hearing loss.   

The Board finds that the evidence as a whole is in 
approximate equipoise as to whether the veteran's pre-
existing hearing loss in the left ear was aggravated during 
service.  With application of the reasonable doubt doctrine, 
service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1131, 1153, 5107(b); 38 C.F.R. § 3.102, 3.306; 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Residuals of Gallbladder Removal

The veteran contends in the Appellant Brief that the two VA 
examinations afforded him were inadequate for rating purposes 
because no records were available for the examiner's review.  
A review of the examination reports indicates that the 
veteran received a thorough and contemporaneous evaluation of 
his residuals of gallbladder removal.  Where, as the case is 
here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Consequently, 
the veteran's current complaints, not his service or past 
medical records, are the primary focus.  In any event, the 
January 2004 examiner recorded an extensive medical history, 
going as far back as surgical procedures in the veteran's 
teen years and there is an ample description of the veteran's 
current complaints.  Accordingly, the Board concludes that 
the January 2004 C&P examination is adequate for rating 
purposes.  38 C.F.R. § 4.2 (2004). 
 
A review of the evidence indicates that the veteran's 
residuals of gallbladder removal are appropriately rated at 
10 percent.  The evidence indicates that the veteran's 
residuals of gallbladder removal consist of flatulence and 
intermittent diarrhea, along with a healed scar.  The 
severity of the diarrhea has apparently waned since the 
veteran underwent examination in April 2002.  This is evident 
from the fact that the veteran reported only gas and bloating 
on a daily basis when he underwent examination in January 
2004, without any mention of diarrhea as a current complaint.  
The veteran's hearing testimony four months later did refer 
to diarrhea but did not indicate it presently occurred with 
any great frequency or severity.  It is also quite 
significant that neither examiner attributed any of the 
veteran's reported stool or urge incontinence to the removal 
of the veteran's gallbladder, and the most recent VA examiner 
noted the veteran's extensive medical and surgical history, 
including the removal of 12 polyps in 2003.  In view of the 
forgoing, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's residuals of 
gallbladder removal are productive of severe symptomatology.  
Rather, the nature and frequency of the veteran's symptoms of 
flatulence and diarrhea are no more than mild to moderate in 
degree.  

In sum, the veteran's service-connected residuals of 
gallbladder removal are manifested by mild to moderate 
symptoms of flatulence and intermittent diarrhea; they are 
not productive of stool or urge incontinence or more that 
overall moderate impairment.  Because the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for residuals of gallbladder removal, there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004). The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected residuals of a gallbladder 
removal have resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating for the 
disability on appeal pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been received to reopen the 
claim for service connection for degenerative joint disease 
of the lumbar spine.

Service connection for degenerative joint disease of L-1 is 
granted.

New and material evidence has been received to reopen the 
claim for service connection for left ear hearing loss.

Service connection for hearing loss in the left ear is 
granted.

A rating in excess of 10 percent for residuals of gallbladder 
removal is denied.


                                                         
REMAND

In view of the Board's grant of service connection for 
hearing loss of the left ear,  the RO must rate the veteran's 
now service-connected bilateral hearing loss.

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim and of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  The RO should rate the veteran's 
bilateral hearing loss with consideration 
of all of the relevant evidence in the 
claims file.

4.  If the remaining benefit requested on 
appeal remains denied, the RO should 
issue another SSOC, which should contain 
notice of all relevant action taken on 
the claim.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


